DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17 and 25 have been amended.  Claims 1-22, 24 and 25 pending, of which claims 1-16 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 17-22, 24 and 25 are examined herein on the merits for patentability. 

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  It is noted that the limitations of previous claim 23 has been incorporated into claim 16.  Applicant’s arguments with regard to previous claim 23 are persuasive and have been withdrawn.  New grounds of rejection are set forth herein, in view of newly discovered prior art references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is dependent from a cancelled claim, as such the metes and bounds of the claims are not clearly set forth and the scope of the invention cannot be distinctly ascertained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 17-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brayman et al. (US 2016/0041177).
Brayman teaches a tissue engineering scaffold for sensing and measuring oxygen levels results when combining a boron-dye polymer nanofiber scaffold in with another polymer scaffold. The present invention therefore provides a multiple layered scaffold comprising at least one layer of nanofibers comprising a boron dye useful for sensing and determining oxygen levels and at least one layer of polymer nanofibers for structural support.
The invention is directed to a blended and conjugated formulation of boron dye and polymer electrospun into nanofibers for their application in biological research and in monitoring cells and tissues (paragraph 0008).
A dual emissive boron dye was used as a ratiometric oxygen sensor to enable understanding of the dynamic aspects of oxygen gradient responses in a non-invasive manner. While other oxygen sensing dyes have been utilized for real-time cell imaging, many require separate fluorophore standards that can be subject to differential degradation and photobleaching which may compromise their longevity and dynamic precision in vivo. The boron dyes of the invention emit an oxygen-sensitive phosphorescence signal and an oxygen-independent fluorescence signal. The ratio of the phosphorescence to the fluorescence (P/F ratio) produces an internally standardized ratiometric detection of molecular oxygen (paragraph 0009).
The invention encompasses biodegradable electrospun polymer fibers, wherein an oxygen sensitive boron dye is included as part of a multiple layer scaffold. In one aspect, there are dual layers. In one aspect, the boron dye is conjugated to a polymer. In one aspect, the polymer to which the boron dye is conjugated is a PLA polymer. In one aspect, the boron dye layer is supported by a structural support layer, forming a dual layer scaffold. In one aspect, the structural support layer consists of blended poly(3-hydroxybutyrate-co-3-hydroxyvalerate) and polycaprolactone (PHBV and PCL) nanofibers. In one aspect, the dual layer scaffold has a mean nanofiber diameter that is intermediate to the nanofiber diameter of the support layer alone or the boron dye polymer layer alone. In one aspect, the tensile strength of the dual layer scaffold is greater than the tensile strength of the support layer alone (paragraph 0013).
In one aspect, the boron dye is a "difluoroboron dibenzoylmethane" (BF2dbmOH) (paragraph 0016).
“Mechanochromic”, mechanochromism”, “mechanoresponsive,” 
and related terms as used herein refer to the phenomenon of a substance changing color upon mechanical disturbance, perturbation, pressure, shearing/smearing, or the like. In the present invention, the terms “mechanochromic", etc., refers to changes in the luminescent emission spectrum of light from a solid-state composition after mechanical disturbance, rather than to the color of the composition as viewed in visible light; thus the phenomenon referred to is specifically “mechanochromic luminescence throughout. A “mechanochromic luminescent effect can be observed after disturbance or pressure of a solid-state composition of the invention as applied by a solid physical object (swab tip, pencil eraser, artist's brush), a stream of gas (a breath), a stream of a liquid such as water, the impression of a solid stamp, pressure applied by a piston or other device for transmitting pressure, cellular adhesion, migration, mechanically active tissues and 
With regard to claim 18, the polymers, Q, that are conjugated to the formula I compounds or blended with the formula II compounds include any polymeric material that can be conjugated or blended with a formula II compound. In one embodiment, non-toxic pharmaceutically acceptable, biologically stable (or biodegradable) polymers are preferred. Non-limiting examples of pharmaceutically acceptable polymers include polylactide (PLA), polyglycolide… polydimethylsiloxane (PDMS), etc. (paragraph 0243).
With regard to claims 19-22, the dye may comprise anthracyl (which is claimed as a chromogenic or luminescent mechanophore and an energy acceptor).
In many desirable embodiments, the electrospun layer or layers are combined with one or more substances. Such substances include any type of molecule, cell, or object or combinations thereof. The electrospun compositions of the present invention can further comprise one substance or any combination of substances. Several especially desirable embodiments include the use of cells as a substance combined with the laminin nanofiber matrix (paragraph 0285).
Embodiments in which the substance comprises cells include cells that can be cultured in vitro, derived from a natural source, genetically engineered, or produced by any other means. 
Some embodiments use cells that have been genetically engineered. The engineering involves programming the cell to express one or more genes, repressing the expression of one or more genes, or both. One example of genetically engineered cells useful in the present invention is a genetically engineered cells that makes and 
The composition may comprise 5% (w/w) of the dye (paragraph 0354).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide genetically engineered cells as the cells to be monitored in the mechanochromic boron dye polymer conjugate matrices of Brayman.  One would have been motivated to do so, with a reasonable expectation of success, because Brayman specifically teaches that genetically engineered cells are one of a few types of cells to be incorporated in the biomaterial scaffold.  The engineering involves programming the cell to express one or more genes, repressing the expression of one or more genes, or both. One example of genetically engineered cells useful in the present invention is a genetically engineered cells that makes and secretes one or more desired molecules.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618